Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 14 March 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                             14 March 1782
                            
                        
                        Intending in the course of next week to set out for camp, & having a number of accounts to settle in
                            this City previous to my departure. I have to beg your Excellency for the letter you were pleased to Offer in my favor, to
                            the minister of Finance. with the greatest respect. I have the honor to be Your Excellency’s Most
                            Obedient Servant
                        
                            Steuben
                            Maj: Genl
                        
                    